TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00469-CR



                                 David Cepeda Jones, Appellant

                                                  v.

                                   The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 7 OF BEXAR COUNTY,
         NO. 928953, THE HONORABLE MONICA GUERRERO, JUDGE PRESIDING



                             MEMORANDUM OPINION



               Appellant David Cepeda Jones, acting pro se, filed a document with this Court

entitled “Notice of Appeal/Investigation Demanded.” As we read his document, appellant raises

issues in connection with an appeal from matters related to criminal charges dismissed in a county

court at law of Bexar County, apparently in June 2006. The pleading references a cause number in

County Court at Law No. 7, and complains about the purported refusal of the Fourth Court of

Appeals to address the denial of his constitutional right to a jury trial in the dismissed case.

               This Court’s appellate jurisdiction generally is limited to cases appealed from trial

courts in our court of appeals district, which does not include Bexar County. See Tex. Gov’t Code

Ann. §§ 22.201(d), .220 (West Supp. 2012). We see no basis for jurisdiction over an appeal of

matters arising out of a county court of Bexar County or over actions taken by the Fourth Court of

Appeals, and nothing in the documents appellant has filed demonstrates we otherwise have authority
to grant any relief he seeks. See Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996)

(listing Government Code § 22.201 among examples of laws that establish jurisdiction of courts

of appeals).

               To any extent that appellant’s pleadings could be read as initiating an original

appellate proceeding seeking extraordinary relief, see Tex. R. App. P. 52, we note that our

mandamus authority also is limited. By statute, this Court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West

2004). The Fourth Court of Appeals is not a party against whom we may issue a writ of mandamus.

Nor has appellant demonstrated that the exercise of our writ power is necessary to enforce our

jurisdiction as we have no appellate jurisdiction over the Fourth Court of Appeals.

               Finding we lack jurisdiction, we dismiss his attempted appeal.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 14, 2012

Do Not Publish




                                                2